Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s remarks received on January 27, 2022.
3.	Claims 1-8 are pending in this application.
Allowable Subject Matter
4.	Claims 1-8 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	Claims have been found allowable because the prior art of record fails to teach or reasonable suggest the features of:
	“(1-2) obtaining shape data on the end surface of the reference substrate over the entire circumference of the periphery of the reference substrate by processing the image obtained in the taking of the image of the end surface of the reference substrate; 
(1-3) obtaining information on a rotational position of the holding table with respect to the shape data of the reference substrate; …
 (2-3) obtaining information on a rotational position of the holding table with respect to the shape data of the target substrate; 
(2-4) correcting the shape data of the target substrate such that the rotational position of the holding table with respect to the shape data of the reference substrate coincides with the Page 2 of 12Appl. No. 16/578,591 Submission dated June 21, 2021 Response to Office action dated February 22, 2021rotational position of the holding table with respect to the shape data of the target substrate; and 
(2-5) calculating a warpage amount of the target substrate by obtaining a difference between the shape data obtained in (1-2) the obtaining of the shape data on the end surface of the reference substrate and the shape data corrected in (2-4)”, along with all the other limitations as recited on claim 1(Please see Final rejection dated 10/01/2021).
Independent claims 5 and 6 recite a substrate inspection apparatus and a non-transitory computer-readable recording medium comprising similar limitations, therefore, they are allowed for the same reasons.
Dependent claims 2-4 and 7-8 are allowed by virtue of their dependency to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References cited, not relied upon
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
TSAI et al. (US 2020/0098605 A1)

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482